ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access             )
 to Justice Act --                             )
                                               )
Military Aircraft Parts                        )      ASBCA No. 59632
                                               )
Under Contract No. SPM4A7-10-M-8108            )

APPEARANCE FOR THE APPELLANT:                         Mr. Robert E. Marin
                                                       President

APPEARANCES FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Edward R. Murray, Esq.
                                                      Jason D. Morgan, Esq.
                                                       Trial Attorneys
                                                       DLA Aviation
                                                       Richmond, VA

     OPINION BY ADMINISTRATIVE JUDGE O'SULLIVAN ON APPLICATION
               UNDER THE EQUAL ACCESS TO JUSTICE ACT

      Military Aircraft Parts (MAP) has filed an application for expenses under the
Equal Access to Justice Act (EAJA), 5 U.S.C. § 504(a), related to the subject appeal.
The government has filed in opposition to any award, contending that MAP is not a
"prevailing party" under the Act and that the claimed expenses are not reasonable.

                                  FINDINGS OF FACT

       MAP filed its notice of appeal and complaint on 15 October 2014 and elected to
proceed under Rule 12.2, 1 the Board's expedited procedure for small claims. The
appeal was taken from the contracting officer's deemed denial ofMAP's 20 May 2014
claim for $76,150 arising from the parties' dispute over whether MAP had submitted a
conforming first article under Contract No. SPM4A7-10-M-8108 (the contract) with
the Defense Supply Center, Richmond, for manufacture and delivery of Fuel Data
Manifold Links for the F-4 aircraft.



1
    The Contract Disputes Act, implemented by Board Rule 12.2, provides that this
        decision shall have no value as precedent, and in the absence of fraud shall be
        final and conclusive and may not be appealed or set aside.
        The amount requested in MAP's claim consisted of $75,000, the contractually
specified price for first article testing, and $1, 150 in independent laboratory retesting
costs. MAP alleged that the government made two errors in rejecting MAP's first
article. The first alleged error had to do with whether the test sample met a
dimensional requirement, and the second had to do with a requirement for electrical
contacts which MAP stated was vague but easily clarified and fixable. According to
MAP, the test sample was subsequently returned to MAP, retested by Dayton T.
Brown, Inc., an independent engineering and testing laboratory, and found to meet the
dimensional requirement.

       By notice dated 21 November 2014, MAP moved to dismiss its appeal with
prejudice "because the dispute will be settled by the attached agreement." Attached to
MAP's motion was a draft modification to the contract increasing the amount by
$76, 150 in complete settlement of MAP' s claims under the contract. On 25 November
2014, the Board dismissed MAP's appeal with prejudice based on the parties'
settlement.

        On 25 December 2014, MAP transmitted to the Board an application for an
EAJA award in the amount of $267.41. MAP asserted that it was a prevailing party
since in both its claim and its complaint, it requested the sum of$76,150, and the
government agreed to payment in full of this amount. MAP attached receipts for its
purchase of two legal reference books, Formation of Government Contracts, Fourth
Edition, and Administration of Government Contracts, Fourth Edition. MAP stated
that the books were necessary "to study and logically prepare [MAP's] complaint."

       In its opposition, the government asserts that MAP does not qualify as a
prevailing party under EAJA, MAP expressly waived and released any right to an
EAJA award under the parties' settlement agreement, and the cost of buying two
books that can be used for many purposes other than the instant appeal is not a
reasonable expense of litigating this appeal.

                                       DECISION

        We have held that in order to qualify as a "prevailing party" under the EAJA, it
is not enough that a party has achieved its desired result. Rather, MAP must show that
there was a Board decision sustaining the appeal, or a Board decision in the nature of a
consent judgment, effecting a material alteration in the legal relationship of the parties.
Lasmer Industries, Inc., ASBCA No. 56411, 10-2 BCA iJ 34,491 at 170,123 (citing
Brickwood Contractors, Inc. v. United States, 288 F.3d 1371, 1380 (Fed. Cir. 2002)).

      In Brickwood, the Federal Circuit applied the Supreme Court's decision in
Buckhannon Board and Care Home, Inc. v. W. Va. Dept. of Health and Human
Resources, 532 U.S. 598 (2001), to reverse a Court of Federal Claims decision

                                             2
allowing the recovery of attorneys' fees under EAJA. The court stated that the
Buckhannon decision rejected the "catalyst theory," granting prevailing party status to
a plaintiff if it achieves the desired result because its lawsuit brought about a voluntary
change on the part of the defendant, because it lacks the "necessary judicial
imprimatur" on the change in the parties' legal relationship to establish "prevailing
party" status. Brickwood, 288 F.3d at 1376.

       In this appeal, we neither issued a decision sustaining the appeal nor in any
other way acted so as to effect a material alteration in the parties' legal relationship.
Accordingly, MAP has not shown that it was a prevailing party for purposes of its
application. We thus find it unnecessary to reach the government's additional
arguments.

                                     CONCLUSION

       For the reasons stated, MAP's application for an EAJA award is denied.

       Dated: 25 February 2015



                                                   /i/d+tu~~
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals on an application for fees and other
expenses incurred in connection with ASBCA No. 59632, Appeal of Military Aircraft
Parts, rendered in accordance with 5 U.S.C. § 504.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                             3